DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “media presentation description” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the instance of the update to the manifest presentation description” in lines 15-16 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the data structure” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9-11, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Sachdev et al. (US 2017/0359628) and Nielsen et al. (US 2019/0075148).

Regarding claim 1, Sachdev teaches a method comprising:
receiving, by a computing device, a manifest presentation description for a media presentation, the manifest presentation description including an opportunity that requires resolution to determine supplemental content for the opportunity ([0034], “At the start of a streaming session, client device 104 may receive the manifest file,….” [0079], “At 602, client device 104 receives the manifest that includes the links to segments of the video and also the metadata payload. The manifest may also have links to advertisements inserted at ad breaks in the video.” Fig. 6);
sending, by the computing device, a request to resolve the opportunity, wherein information for the supplemental content that is received from the request is inserted in an instance of the media presentation description ([0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6);
storing the information for the supplemental content in association with an identifier for the opportunity ([0017], “The manifest may also include events that may be identified by placeholders. The placeholders may be identifiers, such as strings (e.g., a string of characters) that identify the event and a position in the manifest.” [0075], “manifest manipulator 102 identifies placeholders for events in the manifest. At 504, manifest manipulator 102 determines an event in the manifest based on the placeholders. The event may be the start and end of ad breaks or ad opportunities.” [0080]-[0081]);
receiving, by the computing device, an update to the manifest presentation description ([0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044]),
wherein the update to the manifest presentation description includes the opportunity that requires resolution to determine supplemental content for the opportunity ([0079], “At 602, client device 104 receives the manifest that includes the links to segments of the video and also the metadata payload. The manifest may also have links to advertisements inserted at ad breaks in the video.” Fig. 6); and
retrieving, by the computing device, the information for the supplemental content that was stored in association with the identifier for the opportunity and inserting the information for the supplemental content into the instance of the update to the manifest presentation description ([0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044], [0051], “the placeholders may be insertion points in which manifest manipulator 102 can insert advertisements.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6).
Sachdev does not expressly teach that storing includes storing, by the computing device, the information for the supplemental content in association with an identifier for the opportunity.
Nielsen teaches storing, by a computing device, information for content in association with an identifier ([0041], “In another embodiment, rather than including direct references to segments of an input content stream, manifest data may instead include ‘generic’ or ‘placeholder’ references. Such references may not have a direct correspondence to a segment within the content data store 118, but instead represent a placeholder reference (such as a placeholder reference in the form of a uniform resource locator, or ‘URI’) that the streaming content delivery system 110 can later associate with a segment in the content data store 118.” [0051], “in some embodiments the stream personalization service 114 may provide the output computing device 102 with manifest data including placeholder references, and the POPs 112 may utilize placeholder-to-segment mapping to resolve requests to receive segments from an output computing device 102.” Fig. 2).
In view of Nielsen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachdev such that storing includes storing, by the computing device, the information for the supplemental content in association with an identifier for the opportunity. The modification would serve to produce an improved system enabled to free up storage resources at servers and/or provider systems.

Regarding claim 15, Sachdev teaches a non-transitory computer-readable storage medium having stored thereon computer executable instructions ([0083], [0088], [0092], Fig. 7). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 15.

Regarding claim 20, Sachdev teaches an apparatus comprising one or more computer processors, and a computer-readable storage medium comprising instructions for controlling the one or more computer processors ([0083], [0088], [0092], Fig. 7). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 20.

Regarding claim 3, the combination further teaches:
using the information for the supplemental content to request the supplemental content during playback of the media presentation (Sachdev: [0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044], [0051], “the placeholders may be insertion points in which manifest manipulator 102 can insert advertisements.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier. For example, a path may be associated with the identifier. In one example, if client device 104 plays an advertisement to the end, client device 104 executes a link that records the advertisement was watched to the end.” Fig. 6).

Regarding claim 4, the combination further teaches wherein receiving the manifest presentation description comprises: determining that the opportunity should be resolved upon receiving the manifest presentation description; and sending a request to resolve the opportunity upon receiving the manifest presentation description (Sachdev: [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6).

Regarding claims 7 and 17, the combination further teaches wherein the information for the supplemental content and the identifier are stored in a data structure that persists after receiving the update to the manifest presentation description (Sachdev: [0037]; Nielsen: [0039], [0041], “To enable later resolution of placeholder references, the stream personalization service 114 may further determine a mapping of each placeholder reference to a segment of an input content stream (e.g., as stored within the content data store 118). … As will be discussed in more detail below, use of placeholder references in manifest data may enable the streaming content delivery system 110 to more rapidly modify the segments included within a personalized content stream, as the streaming content delivery system 110 may alter the mapping even after the manifest data is transmitted to the output computing device 102.” [0043], “The stream personalization service 114 may then utilize mapping information (e.g., as generated in accordance with the interactions of FIG. 6A, discussed above), to return to the POP 112 an identifier of a segment of an input content stream.” [0051]).

Regarding claim 9, the combination further teaches wherein the request to resolve the opportunity is sent to a remote device (Sachdev: [0051], “In one embodiment, the advertisements that are inserted include links in which client device 104 could use to request the advertisements, such as from an advertisement server.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6).

Regarding claim 10, the combination further teaches wherein the update to the manifest presentation description does not include the information for the supplemental content that is received from sending the request (Sachdev: [0037]; Nielsen: [0039], [0041], “To enable later resolution of placeholder references, the stream personalization service 114 may further determine a mapping of each placeholder reference to a segment of an input content stream (e.g., as stored within the content data store 118). … As will be discussed in more detail below, use of placeholder references in manifest data may enable the streaming content delivery system 110 to more rapidly modify the segments included within a personalized content stream, as the streaming content delivery system 110 may alter the mapping even after the manifest data is transmitted to the output computing device 102.” [0043], “The stream personalization service 114 may then utilize mapping information (e.g., as generated in accordance with the interactions of FIG. 6A, discussed above), to return to the POP 112 an identifier of a segment of an input content stream.” [0051]).

Regarding claim 11, the combination further teaches further comprising:
reviewing the update to the manifest presentation description to determine the identifier is associated with the opportunity; and determining that the opportunity has been resolved previously based on the identifier being stored in the data structure (Sachdev: [0037]; Nielsen: [0039], [0041], “To enable later resolution of placeholder references, the stream personalization service 114 may further determine a mapping of each placeholder reference to a segment of an input content stream (e.g., as stored within the content data store 118). … As will be discussed in more detail below, use of placeholder references in manifest data may enable the streaming content delivery system 110 to more rapidly modify the segments included within a personalized content stream, as the streaming content delivery system 110 may alter the mapping even after the manifest data is transmitted to the output computing device 102.” [0043], “The stream personalization service 114 may then utilize mapping information (e.g., as generated in accordance with the interactions of FIG. 6A, discussed above), to return to the POP 112 an identifier of a segment of an input content stream.” [0051]).

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Sachdev, Nielsen, and Asarikuniyil et al. (US 2018/0152741).

Regarding claims 2 and 16, the combination teaches the limitations specified above, and teaches inserting the information for the supplemental content in the opportunity in the instance of the manifest presentation description (Sachdev: [0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044], [0051], “the placeholders may be insertion points in which manifest manipulator 102 can insert advertisements.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6); however, the combination does not expressly teach storing the instance of the manifest presentation description.
Asarikuniyil teaches storing an instance of a manifest presentation description ([0021], “the video device can be configured to store the recorded content and the manifest file at substantially the same time.”).
In view of Asarikuniyil’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include storing the instance of the manifest presentation description. The modification would serve to facilitate client device access to the instance of the manifest presentation description. The modification would thereby facilitate content retrieval by client devices.

Claim(s) 5-6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Sachdev, Nielsen, and Giladi et al. (US 2015/0019629).	

Regarding claim 5, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein sending the request to resolve the opportunity comprises: determining that the opportunity should be resolved at a later time after receiving the manifest presentation description; and upon a condition being met after receiving the manifest presentation description, sending a request to resolve the opportunity.
Giladi teaches sending a request to resolve an opportunity comprises:
determining that an opportunity should be resolved at a later time after receiving a manifest presentation description, and upon a condition being met after receiving the manifest presentation description, sending a request to resolve the opportunity ([0031], “The client 320 may dereference and/or resolve the link to obtain the description of the inserted content, and may include the description in the updated MPD 330. The client 320 may then employ the resolved description to obtain the inserted content as needed.” [0032], “An XLink may be dereferenced or resolved according to either an OnLoad parameter or an OnRequest parameter. In OnLoad dereferencing, a client resolves an XLink at the time an MPD containing the XLink is loaded. In OnRequest dereferencing, also known as dynamic dereferencing, a client resolves an XLink at the time the client reads the portion of the MPD that contains the XLink.” [0033], [0036], “The DASH standard may not specify when dereferencing occurs. Certain values, e.g., the @xlink:actuate value OnLoad may require immediate dereferencing, while the value OnRequest may allow deferred dereferencing.”).
In view of Giladi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that sending the request to resolve the opportunity comprises: determining that the opportunity should be resolved at a later time after receiving the manifest presentation description; and upon a condition being met after receiving the manifest presentation description, sending a request to resolve the opportunity. The modification would facilitate dynamic insertion of content. The modification would serve to improve personalization of content for users, thereby improving the user experience.

Regarding claim 6, the combination further teaches wherein the condition is met after a portion of the media presentation is played upon receiving the manifest presentation description (Giladi: [0031], “The client 320 may dereference and/or resolve the link to obtain the description of the inserted content, and may include the description in the updated MPD 330. The client 320 may then employ the resolved description to obtain the inserted content as needed.” [0032], “An XLink may be dereferenced or resolved according to either an OnLoad parameter or an OnRequest parameter. In OnLoad dereferencing, a client resolves an XLink at the time an MPD containing the XLink is loaded. In OnRequest dereferencing, also known as dynamic dereferencing, a client resolves an XLink at the time the client reads the portion of the MPD that contains the XLink.” [0033], [0036], “The DASH standard may not specify when dereferencing occurs. Certain values, e.g., the @xlink:actuate value OnLoad may require immediate dereferencing, while the value OnRequest may allow deferred dereferencing.”).

Regarding claims 8 and 18, the combination teaches the limitations specified above; however, the combination does not expressly teach inserting the information for the supplemental content in the instance of the update of the manifest presentation description without sending a request for resolution of the opportunity.
Giladi teaches inserting the information for supplemental content in an manifest presentation description without sending a request for resolution of the opportunity ([0031], “the client 320 may receive an updated MPD 330 comprising an Xlink, which may point to a description of content to be inserted into the content stream. The client 320 may dereference and/or resolve the link to obtain the description of the inserted content, and may include the description in the updated MPD 330. The client 320 may then employ the resolved description to obtain the inserted content as needed.” [0032], “An XLink may be dereferenced or resolved according to either an OnLoad parameter or an OnRequest parameter. In OnLoad dereferencing, a client resolves an XLink at the time an MPD containing the XLink is loaded. In OnRequest dereferencing, also known as dynamic dereferencing, a client resolves an XLink at the time the client reads the portion of the MPD that contains the XLink.” [0033], [0036], “The DASH standard may not specify when dereferencing occurs. Certain values, e.g., the @xlink:actuate value OnLoad may require immediate dereferencing, while the value OnRequest may allow deferred dereferencing.”).
In view of Giladi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include inserting the information for the supplemental content in the instance of the update of the manifest presentation description without sending a request for resolution of the opportunity. The modification would facilitate dynamic insertion of content. The modification would serve to improve personalization of content for users, thereby improving the user experience.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Sachdev, Nielsen, and Ma et al. (US 2014/0150019).

Regarding claim 12, the combination teaches the limitations specified above; however, the combination does not expressly teach sending a new request to resolve a new opportunity, wherein information for new supplemental content is received from the new request and is inserted in the instance of the update of the media presentation description.
Ma teaches:
sending a new request to resolve a new opportunity, wherein information for new supplemental content is received from the new request and is inserted in an instance of a media presentation description ([0005], “a method is provided for dynamically inserting advertisement metadata into segments and manifest files being generated in real-time, to enable targeted advertisement replacement.” [0031], “The live stream processor 102 acquires and processes real-time audio/video content, detecting advertisement replacement/insertion opportunities and performing advertisement replacement and insertion methods. The CDN 104 distributes the processed content of the live stream processor 102. The client 110 retrieves and renders content from the CDN 104 and performs advertisement replacement and insertion methods.” [0037], “In one embodiment, the live stream processor 102 downloads the replacement advertisement segments to replace the actual segments. In another embodiment, the live stream processor 102 replaces the segment URLs associated with advertisements (i.e., segments within advertisement boundaries) in the manifest file with URLs pointing to the segments specified in the advertisement placement response.”).
In view of Ma’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending a new request to resolve a new opportunity, wherein information for new supplemental content is received from the new request and is inserted in the instance of the update of the media presentation description. The modification would serve to facilitate personalized targeting of advertisements to users (See Ma: [0016], [0020]).

Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Sachdev, Nielsen, and Sherwin et al. (US 8799943).

Regarding claim 13, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the instance of the update of the manifest presentation description replaces the instance of the manifest presentation description.
Sherwin teaches an update of a manifest replaces a manifest (Col. 12, line 64 to col. 13, line 6, “The manifest manipulator 430 replaces the previous session manifest (which may be an original session manifest or another updated previous manifest) in the memory 432 with the updated session manifest.”).
In view of Sherwin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the instance of the update of the manifest presentation description replaces the instance of the manifest presentation description. By modifying the combination to enable replacement of outdated information, the modification would serve to enhance storage management efficiency.

Regarding claims 14 and 19, the combination further teaches further comprising:
inserting the information for the supplemental content in the instance of the manifest presentation description ([0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044], [0051], “the placeholders may be insertion points in which manifest manipulator 102 can insert advertisements.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6);
inserting the information for the supplemental content in the update of the manifest presentation description (Sachdev: [0037], “For live content, which has no set duration, the manifest files may be prepared differently than for stored content. For example, for live video the manifest file may be continually updated as live video is being made available.” [0044], [0051], “the placeholders may be insertion points in which manifest manipulator 102 can insert advertisements.” [0080], “At 606, client device 104 reaches an ad break in the video and selects an advertisement to play. At 608, assuming the metadata payload was inserted into the manifest, client device 104 detects the metadata payload using the identifier that was placed in the manifest.” [0081], “At 610, client device 104 executes the value associated with the identifier.” Fig. 6).
However, the combination teaches the limitations specified above; however, the combination does not expressly teach storing the instance of the manifest presentation description in memory, storing the update of the manifest presentation description in the memory to replace the instance of the manifest presentation description, and inserting the stored information for the supplemental content in the update of the manifest presentation description.
Sherwin teaches storing a manifest in memory, and storing an update of the manifest in memory to replace the manifest (Col. 12, line 64 to col. 13, line 6, “The manifest manipulator 430 replaces the previous session manifest (which may be an original session manifest or another updated previous manifest) in the memory 432 with the updated session manifest.”).
In view of Sherwin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include storing the instance of the manifest presentation description in memory, storing the update of the manifest presentation description in the memory to replace the instance of the manifest presentation description, and inserting the stored information for the supplemental content in the update of the manifest presentation description. By modifying the combination to enable replacement of outdated information, the modification would serve to enhance storage management efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brinkley et al. (US 2018/0097864) discloses, where additional content is to be included in a content stream, a manifest generation service may be configured to include a “placeholder” identifier for such additional content within a manifest file ([0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426